UNPUBLISHED ORDER
                       Not to be cited per Circuit Rule 53


                United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604
                         Submitted August 16, 2005
                          Decided August 18, 2005


                                    Before

                 Hon. WILLIAM J. BAUER, Circuit Judge

                 Hon. FRANK H. EASTERBROOK, Circuit Judge

                 Hon. DANIEL A. MANION, Circuit Judge

UNITED AIRLINES, INC.,                            Appeal from the United
      Plaintiff-Appellee.                         States District Court
                                                  for the Northern
No.   05-1682          v.                         District of Illinois,
                                                  Eastern Division.
BANK OF NEW YORK, not individually, but
as Successor Trustee                              No. 04 C 2838
      Defendant-Appellant.                        John W. Darrah, Judge.




                                    Order

     Since issuing its opinion in United Airlines v. HSBC Bank
USA, N.A., No. 04-4209 (July 26, 2005), this court has twice
solicited the parties' views on the question whether the facts
and law of the transactions at other airports were sufficiently
similar that the additional pending appeals could be resolved
summarily on the authority of that decision.

     United contends that both the facts and law bearing on the
transaction at John F. Kennedy International Airport in New York
are materially identical to those at San Francisco International
Airport and covered by our published opinion. The indenture
trustee for the JFK transaction concedes the former point: "BNY
does not contend that the overall structure of the JFK
transaction is materially different from that of the SFO
No. 05-1682                                           Page 2


transaction."

     Although the trustee contends that New York law differs
from California law, that contention is not supported by
analysis or even citation. Instead the trustee promises that
legal analysis will be forthcoming in its brief on the merits.
But our orders were designed to ascertain whether such briefs
need be filed, and the trustee has not supplied any reason to
continue with this litigation. In New York, as in California, a
transaction with the form of a lease but the function of secured
credit is not treated as a "true lease." See, e.g., Collins v.
Monroe County Industrial Development Agency, 561 N.Y.S.2d 995
(App. Div. 1990); All Good Leasing Corp. v. Bimco Industries,
Inc., 533 N.Y.S.2d 336 (App. Div. 1988). We see no reason to
doubt that the district judge resolved the JFK matter correctly
under New York law, and the trustee, having twice spurned our
request to provide an explanation for its position, is in no
position to request a third opportunity.

                                                  AFFIRMED.